DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 27 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending and examined.

Drawings
Applicant’s drawings dated 27 January 2021, are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n).  Some of the more noticeable issues include each claim must be in one sentence only.  Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  The examiner is providing a link to a claim drafting workshop for applicant’s reference.  Applicant is encouraged to review this workshop along with the prior art cited for examples of proper claim construction.

https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner may not repeat each instance of repeat issues for brevity.  

	Claim 1: A pet waste bag storage system comprising: 
a cylindrical housing formed with an interior compartment including a bag roll containment chamber; 
a securement means for detachable rigid securement to an existing extendable or permanent length pet leash wherein it (indefinite as to what “it” references; pronouns should not be used in place of the actual language of the limitation) contains a clamp assembly comprising a bracket positioned perpendicular to the longitudinal axis above the base (lacks antecedent basis and indefinite as to the metes and bounds of what constitutes the “base”, as no limitations are provided as to how a bracket can attach to the base) of the handle (lacks antecedent basis) with the body (lacks antecedent basis) of the device (lacks antecedent basis and indefinite as to what the “device” references) positioned below the base of the handle and securing to the said (“the said” is objected to as redundant)  handle by means of fastening from said bracket to receptacle columns (indefinite as to the metes and bounds of what constitutes “receptacle columns”) on said body (“securement means” as applied in this paragraph does not properly invoke the provisions under 35 USC 112(f) as language directed to this limitation includes structural language and not functional language only); 
a clip mechanism attached to the outer surface (lacks antecedent basis) of the device, said clip is configured along the longitudinal axis (lacks antecedent basis, and no features are provided with respect to the device so that a longitudinal axis can be defined) of the device and is bowed away from said outer surface and is disposed on either end (“either end” is indefinite as lacking antecedent basis and “either end” does not properly define the number of ends so that the metes and bounds of this limitation can be determined) of the clip to the outer surface to create a passageway for means of securing of the waste bag end (lacks antecedent basis); 
a clip mechanism (indefinite as this limitation has already been provided, so it is unclear if this is the same or different “clip mechanism”) for semi-permanent securing of the pet waste bag is disposed to the outer surface (lacks antecedent basis) of the said (“the said” is redundant) cylindrical body, said clip (indefinite as to which “clip” is being referenced) originates at the base (lacks antecedent basis) of the cylindrical housing and runs parallel to said body (“body” is indefinite as more than one “body” is claimed and no features are provided to determine what constitutes a “parallel” direction with respect to the body) directed along the circumference of said cylindrical body (indefinite as to how a limitation can be parallel to a circumference), said clip (indefinite for reasons previously provided) has a gap between the clip and the body of the device, said gap expands towards the open end (lacks antecedent basis; indefinite as to the metes and bounds of this limitation) of the said (redundant) clip creating a wedge for semi-permanent securing of a knotted bag (indefinite as to how the limitations provided in the claim result in a “wedge”).  

Claim 2: The device (indefinite as the preambles are substantially different) as described in claim 1 wherein the clamp assembly contains a plurality of screws of increased length to correspond with an increased height (indefinite as to how the columns, in an embodiment, can have an “increased height”) to the corresponding receptacle columns on the body allowing for attachment to a variety of thickness of leashes.  

Claim 3: The device as described in claim 1 wherein the clip mechanism (indefinite as to which “clip mechanism” is being claimed) for securing the end of a waste bag (indefinite as it appears as though a waste bag has already been claimed) contains an inlet to said passageway, the said inlet has a larger diameter then the exit (lacks antecedent basis; indefinite as no diameter has been claimed with the exit for comparison to the inlet) creating a constriction of the passageway to assist in securement of the waste bag end, the exit of the passageway of the said (redundant) clip contains an edge which combined with the added resistance (lacks antecedent basis) of the constricted passageway allows for the tearing of a perforated separator of a standard roll of disposable bags.  

Claim 4: The device as described in claim 1, wherein the cylindrical body contains a tubular compartment for dispensing waste bags, said compartment is aligned along the longitudinal axis (indefinite for the reasons previously provided) of the pet leash and an open end directed towards the user (indefinite as the claimed direction is relative based on a specific orientation of the structural features, which cannot be determined as written).  

Claim 5: The device as described in claim 4 wherein the said (redundant) first tubular compartment (indefinite, as no “first” tubular compartment has been claimed, so it is unclear what is being referenced) contains an open-ended slot along the longitudinal axis of the said (redundant) tubular (“the said tubular” is indefinite as it appears to be an incomplete statement) whereas the said slot is open at the top of the said tubular. (claims are to be in one sentence only) The said (redundant) slot is open when the lid (lacks antecedent basis) is removed and is closed with the lid reinstalled (indefinite as to with what the lid is removed and reinstalled).



Allowable Subject Matter
Claims 1-5 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The examiner is willing to discuss the merits of the case in an interview to advance prosecution and offers constructive assistance in drafting a single allowable claim upon final determination and agreement of allowable subject matter.

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Edwards (WO 00/15030), Knight (U.S. Patent 8,573,160), Weston (U.S. Patent 10,968,586), Johnson (U.S. Patent 8,839,745), Rodriguez (U.S. Publication 2009/0261604), Tanner (U.S. Publication 2020/0267940), Logan (U.S. Publication 2006/0278169), Price (U.S. Publication 2019/0141958).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649